Citation Nr: 1000789	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sinusitis or sinus 
symptoms due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1976 to August 
1982 and from December 1990 to May 1991, and additional U.S. 
Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which determined that new and 
material evidence had not been received to reopen a claim for 
service connection for sinusitis.  The Veteran and his 
service representative were notified of this decision in 
October 2005.  He disagreed with this decision later that 
same month, in October 2005.  He perfected a timely appeal on 
this claim in March 2006 and requested RO and videoconference 
Board hearings.  An RO hearing was held on the Veteran's 
request to reopen a claim for service connection for 
sinusitis in June 2006.  In August 2006, the RO provided a 
Supplemental Statement of the Case (SSOC).

In a December 2006 rating decision, the RO granted the 
Veteran's claim of entitlement to a non-service-connected 
pension effective July 19, 2006 (the date that VA received 
this claim).

A Board videoconference hearing was held in June 2007 on the 
Veteran's application to reopen a claim for service 
connection for sinusitis before the undersigned Veterans Law 
Judge.

On appeal in August 2007, the Board remanded the case for 
further development, to include providing appropriate VCAA 
notice; obtaining VA treatment records; and providing a VA 
sinus examination.  The RO provided another SSOC in September 
2008.

The Board notes that the AMC complied with the August 2007 
Remand directive.  However, as explained below, further 
development is required in the instant case.  Therefore, the 
appeal is again REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran if further action is required 
on his part.

The Board notes that in an April 2009 correspondence, the 
Veteran raised an informal claim of entitlement to education 
benefits.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

Other Matter

In October 2008, the Veteran filed a claim for service 
connection for Barrett's disease of the esophagus.  In a 
January 2009 decision, the RO denied the claim.  The Board 
notes that the one-year period for filing a NOD has not yet 
expired.  See 38 C.F.R. § 20.302(a).


REMAND

The Veteran primarily contends that he has chronic recurrent 
sinusitis as a result of his service in Southwest Asia.  The 
service treatment records identify a lengthy history of 
treatment of chronic upper respiratory symptoms.  All of the 
foregoing preceded the Veteran's deployment to Southwest 
Asia, but upon his return from the Persian Gulf region, he is 
shown to have sought and obtained medical assistance of sinus 
complaints.

As instructed in the August 2007 Remand Order, the RO 
obtained treatment records from the Cleveland VAMC.  These 
records include a summary of outpatient visits from September 
2004 to August 2008, which indicates that the Veteran was 
treated several times for chronic sinusitis.  As these 
records are pertinent to the Veteran's claim and are 
constructively of record, action should be taken to obtain 
and associate the actual treatment records with the claims 
file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively 
contained in claims folder and must be obtained before a 
final decision is rendered).

The Board further notes that although the VA examiner 
indicated that he reviewed the Cleveland VAMC treatment 
records, the examination report mentions only an August 2007 
CT scan of the sinuses and a May 2008 ENT/Otolaryngology 
note.  The VA examiner based the negative opinion on the fact 
that there was no current diagnosis of chronic sinusitis.  
However, as explained above, the Veteran was treated several 
times from September 2004 to August 2008 for chronic 
sinusitis.  In view of the foregoing, in an addendum, the 
examiner who performed the September 2008 sinus examination 
should provide an opinion as to whether it is at least as 
likely as not that any current chronic sinusitis (to include 
a recent history of recurrent episodes of sinusitis) is 
related to service, to include the sinus problems in the 
service treatment records.

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file VA treatment records from the 
VAMC Cleveland, Ohio from September 
2004 to August 2008.

2.	The claims file must be returned to 
the VA clinician who performed the 
September 2008 sinus disease 
examination of the Veteran (M. 
Hawthorne, N.P.).  Following a review 
of the relevant evidence of record, 
to include the service treatment 
records and all post-service medical 
records documenting evaluation and 
treatment for sinusitis, the examiner 
should address the following 
questions:

a)	Is it at least as likely as not 
(50 percent or greater 
probability) that any diagnosed 
sinus disorder (to include a 
recent history of recurrent 
episodes of sinusitis) began 
during service or was causally 
linked to any incident or finding 
recorded during service, to 
include the sinus problems in the 
service treatment records? 

b)	Is it at least as likely as not 
(50 percent or greater 
probability) that any diagnosed 
sinus disorder is due to an 
undiagnosed illness?  If due to 
an undiagnosed illness, the 
examiner should indentify any 
objective indicators of the sinus 
disorder.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  
If the clinician is unable to answer 
any question presented without resort 
to speculation, he or she should 
indicate why an opinion is not 
possible.

If the clinician who performed the 
September 2008 sinus examination is 
not available to provide the requested 
addendum to his or her evaluation, the 
claims file must be referred to an 
appropriate clinician for the purpose 
of answering the questions set forth 
above.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review.

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for sinusitis on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


